864 F.2d 148
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Francis T. FAHY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1392.
United States Court of Appeals, Federal Circuit.
Sept. 12, 1988.

Before MAYER, Circuit Judge, NICHOLS, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
Plaintiff, a Vietnam veteran, appeals the decision of the Claims Court (Yock, J.), 14 Cl.Ct. 470 (1988), dismissing his complaint for want of jurisdiction.  He sought back pay allegedly due because his separation from federal employment was wrongful.  He contended that he served, not by appointment, but by contract, and was separated in violation of that contract.  This position is untenable for the reason stated by Judge Yock.  As Fahy's petition to the Merit Systems Protection Board was previously dismissed for want of jurisdiction, and his complaint originally filed in United States District Court was transferred to the Claims Court because the back pay claimed exceeded the $10,000 jurisdictional limit of the district court, 28 U.S.C. Sec. 1346(a)(2), the issue seems to be one on which Congress has not consented to be sued in any tribunal.  We affirm on the basis of Judge Yock's opinion.